UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-24786 ASPEN TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 04-2739697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Wheeler Road Burlington, Massachusetts (Address of principal executive offices) (Zip Code) (781)221-6400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): YesoNox As of April 24, 2012, there were93,573,589 shares of the registrant's common stock (par value $0.10 per share) outstanding. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 41 Item 4. Controls and Procedures. 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 44 Item1A. Risk Factors. 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 52 Item 6. Exhibits. 53 SIGNATURES Our registered trademarks include aspenONE, ASPEN PLUS, ASPENTECH, the AspenTech logo, DMCPLUS, HTFS, HYSYS and INFOPLUS.21. 2 Table of Conents PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Condensed Consolidated Financial Statements (unaudited) ASPEN TECHNOLOGY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited and in thousands, except per share data) Three Months Ended Nine Months Ended March 31, March 31, Revenue: Subscription and software $ Services and other Total revenue Cost of revenue: Subscription and software ) Services and other Total cost of revenue Gross profit Operating expenses: Selling and marketing Research and development General and administrative Restructuring charges ) Total operating expenses Loss from operations ) Interest income Interest expense ) Other (expense) income, net ) 7 ) Loss before income taxes ) (Benefit from) provision for income taxes ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying Notes to these unaudited condensed consolidated financial statements. 3 Table of Conents ASPEN TECHNOLOGY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited and in thousands, except share data) March31, June30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Current portion of installments receivable, net Current portion of collateralized receivables, net Unbilled services Prepaid expenses and other current assets Prepaid income taxes Deferred income taxes- current Total current assets Non-current installments receivable, net Non-current collateralized receivables, net Property, equipment and leasehold improvements, net Computer software development costs, net Goodwill Deferred income taxes- non-current Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of secured borrowings $ $ Accounts payable Accrued expenses and other current liabilities Income taxes payable Deferred revenue Total current liabilities Long-term secured borrowings Long-term deferred revenue Other non-current liabilities Commitments and contingencies (Note 11) SeriesD redeemable convertible preferred stock, $0.10 par value— Authorized— 3,636 shares at March 31, 2012 and June 30, 2011 Issued and outstanding— none at March 31, 2012 and June 30, 2011 - - Stockholders’ equity: Common stock, $0.10 par value— Authorized—210,000,000 shares Issued—96,196,001 shares at March 31, 2012 and 94,939,400 shares at June 30, 2011 Outstanding—93,657,576 shares at March 31, 2012 and 94,238,370 shares at June 30, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Treasury stock, at cost—2,538,425 shares of common stock at March31, 2012 and 701,030 at June 30, 2011 ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying Notes to these unaudited condensed consolidated financial statements. 4 Table of Conents ASPEN TECHNOLOGY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited and in thousands) Nine Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities: Depreciation and amortization Net foreign currency loss (gain) ) Stock-based compensation Deferred income taxes ) 44 Provision for bad debts ) Write-down of investment - Other non-cash operating activities Changes in assets and liabilities: Accounts receivable ) Unbilled services Prepaid expenses, prepaid income taxes, and other assets ) Installments and collateralized receivables Accounts payable, accrued expenses, and other liabilities ) ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchase of property, equipment and leasehold improvements ) ) Payments for acquisitions, net of cash acquired ) - Capitalized computer software development costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Exercise of stock options and warrants Proceeds from secured borrowings Repayments of secured borrowings ) ) Repurchases of common stock ) ) Payment of tax withholding obligations related to restricted stock ) ) Net cash used in financing activities ) ) Effects of exchange rate changes on cash and cash equivalents ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid (refunded), net ) See accompanying Notes to these unaudited condensed consolidated financial statements. 5 Table of Conents ASPEN TECHNOLOGY,INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Interim Unaudited Condensed Consolidated Financial Statements The accompanying interim unaudited condensed consolidated financial statements of Aspen Technology, Inc. and its subsidiaries have been prepared on the same basis as our annual consolidated financial statements.We condensed or omitted certain information and footnote disclosures normally included in our annual consolidated financial statements.Such Interim Financial Statements have been prepared in conformity with U.S. Generally Accepted Accounting Principles (GAAP), as defined in the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 270, Interim Reporting, for interim financial information and with the instructions to Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.It is suggested that these unaudited condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements for the year ended June 30, 2011, which are contained in our Annual Report on Form 10-K, as previously filed with the U.S. Securities and Exchange Commission (SEC). In the opinion of management, all adjustments, consisting of normal and recurring adjustments, considered necessary for a fair presentation of the financial position, results of operations, and cash flows at the dates and for the periods presented have been included and all intercompany accounts and transactions have been eliminated in consolidation. The results of operations for the three and nine months ended March 31, 2012 are not necessarily indicative of the results to be expected for the subsequent quarter or for the full fiscal year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Unless the context requires otherwise, references to we, our and us refer to Aspen Technology, Inc. and our subsidiaries. Reclassifications Certain line items in the prior period financial statements have been reclassified to conform to currently reported presentations. 2. Significant Accounting Policies Overview of Licensing Model Changes Transition to the aspenONE Subscription Offering Prior to fiscal 2010, we offered term or perpetual licenses to specific products or specifically defined sets of products, which we refer to as point products. The majority of our license revenue was recognized under an “upfront revenue model,” in which the net present value of the aggregate license fees was recognized as revenue upon shipment of the point products. Customers typically received one year of post-contract support, or SMS,with their license agreements and then could elect to renew SMS annually.Revenue from SMS was recognized ratably over the period in which the SMS was delivered. In fiscal 2010 we began offering our aspenONE softwareas a subscription model, which allows our customers access toall products within a licensed suite (aspenONE Engineering or aspenONE Manufacturing and Supply Chain). SMS is included for the entire subscription term and customers are entitled to any software products or updates introduced into the licensed suite. Revenue is recognized over the term ofthe subscription on a ratable basis. We also continue to offer customers the ability to license point products, but since fiscal 2010, have included SMS for the term of the agreement. In fiscal 2010 and 2011, license revenue from point product arrangements was generally recognized on the due date of each annual installment, provided all revenue recognition criteria were met, including evidence of fair value for the SMS component. Revenue from SMS was recognized ratably over the period in which the SMS was delivered. As of July 2011, we are unable to establish evidence of the fair value for the SMS component included in our point product arrangements, and revenue from these arrangements is now recognized on a ratable basis. Our aspenONE subscription offering and the inclusion of SMS for the term of our point product arrangements have not changed the method or timing of our customer billings or cash collections. Since the adoption of the new licensing model, our net cash provided by operating activities has increased from $33.0 million in fiscal 2009 to $38.6 million in fiscal 2010 and $63.3 million in fiscal 2011, respectively. During these periods we have realized steadily improving free cash flow due to the continued growth of our portfolio of term license contracts as well as the renewal of customer contracts on an installment basis that were previously paid upfront. Impact of Licensing Model Changes The principal accounting implications of the change in our licensing model are as follows: 6 Table of Conents ● The majority of our license revenue is no longer recognized on an upfront basis. Since the upfront model resulted in the net present value of multiple years of future installments being recognized at the time of shipment, we do not expect to recognize levels of revenue comparable to our pre-transition levels until a significant majority of license agreements executed under our upfront revenue model (i) reach the end of their original terms and (ii) are renewed.Accordingly, our product-related revenue for fiscal 2010, 2011 and the first nine months of fiscal 2012 was significantly less than the level achieved in the fiscal years preceding our licensing model change. ● The introduction of our new licensing model resulted in operating losses for fiscal 2010, 2011 and the first nine months of fiscal 2012. The change to our licensing model did not impact the incurrence or timing of our expenses, and there was no corresponding expense reduction to offset the lower revenue.As a portion of the license agreements executed under our upfront revenue model have reached the end of their original term and been renewed under our new licensing model, subscription and software revenue has steadily increased from the beginning of fiscal 2010 through the first nine months of fiscal 2012.To the extent the remaining term license agreements executed under our upfront revenue model expire and are renewed under our new licensing model, we expect to recognize levels of revenue and operating profit comparable to or higher than our pre-transition levels. ● Our installments receivable balance is expected to continue to decrease over time, as licenses previously executed under our upfront revenue model reach the end of their terms and are renewed under our new licensing model.Under our aspenONE subscription offering and for point products arrangements with SMS included for thecontract term, installment payments are not considered fixed or determinable and, as a result, are not included in installments receivable. These future payments are included in billings backlog, which is not reflected on our unaudited condensed consolidated balance sheets. ● The amount of our deferred revenue is expected to continue to increase over time as the remaining portion of our customers transition to the new licensing model.Under our aspenONE subscription offering and for point product arrangements with SMS included for the contract term, installments for license transactions are deferred and recognized on a ratable basis. ● As of March 31, 2012, a portion of our customers, representing a significant percentage of our portfolio of active license agreements, have transitioned to our new licensing model. Over the next few years, we anticipate that a significant portion of our remaining customers will transition to our new licensing model as their existing license agreements reach the end of their original terms. During this transition period, we may continue to have arrangements where the software element will be recognized upfront, including perpetual licenses, amendments to existing legacy term arrangements, and in limited cases, renewals of existing legacy term arrangements.However, wedo not expect revenue related to these sources to be significant in relation to our total revenue. Introduction of our Enhanced SMS Offering Beginning in fiscal 2012, we introduced an enhanced SMS offering to provide more value to our customers. As part of this offering, customers receive 24x7 support, faster response times, dedicated technical advocates and access to web-based training modules. The enhanced SMS offering is being provided to new and existing customers of both our aspenONE subscription offering and customers who have licensed point products with SMS included for the term of the arrangement.Our annually renewable SMS offering continues to be available to customers with legacy termand perpetual license agreements. The introduction of our enhanced SMS offering has resulted in a changeto the revenue recognition of point product arrangements that include SMS for the term of the arrangement.Beginning in fiscal 2012, all revenue associated with point product arrangements that include the enhanced SMS offering is being recognized on a ratable basis, whereas prior to fiscal 2012, revenue was recognized under the residual method, as payments became due.The introduction of our enhanced SMS offering did not change the revenue recognition for our aspenONE subscription arrangements. Revenue Recognition We generate revenue from the following sources: (1) licensing software products; (2) providing SMS and training; and (3) providing professional services. We sell our software products to end users under fixed-term and perpetual licenses. As a standard business practice, we offer extended payment term options for our fixed-term license arrangements, which are generally payable on an annual basis. Certain of our fixed-term license agreements include product mixing rights that allow customers the flexibility to change or alternate the use of multiple products included in the license arrangement after those products are delivered to the customer. We refer to these arrangements as token arrangements. Tokens are fixed units of measure. The amount of software usage is limited by the number of tokens purchased by the customer. 7 Table of Conents Four basic criteria must be satisfied before software license revenue can be recognized: persuasive evidence of an arrangement between us and an end user; delivery of our product has occurred; the fee for the product is fixed or determinable; and collection of the fee is probable. Persuasive evidence of an arrangement—We use a contract signed by the customer as evidence of an arrangement for software licenses and SMS. For professional services we use a signed contract and a statement of work to evidence an arrangement. In cases where both a signed contract and a purchase order are required by the customer, we consider both taken together as evidence of the arrangement. Delivery of our product—Software and the corresponding access keys are generally delivered to customers via disk media with standard shipping terms of Free Carrier, Aspen Technology’s warehouse (i.e., FCA, named place). Our software license agreements do not contain conditions for acceptance. Fee is fixed or determinable—We assess whether a fee is fixed or determinable at the outset of the arrangement. Significant judgment is involved in making this assessment. Under our upfront revenue model, we are able to demonstrate that the fees are fixed or determinable for all arrangements, including those for our term licenses that contain extended payment terms. We have an established history of collecting under the terms of these contracts without providing concessions to customers. In addition, we also assess whether contract modifications to an existing term arrangement constitute a concession. In making this assessment, significant analysis is performed to ensure that no concessions are given. Our software license agreements do not include right of return or exchange. For license arrangements executed under the upfront revenue model, we recognize license revenue upon delivery of the software product, provided all other revenue recognition requirements are met. With the introduction of our aspenONE subscription offering and the changes to the licensing terms of our point products arrangements sold on a fixed-term basis, we cannot assert that the fees in these new arrangements are fixed or determinable because the rights provided to customers and the economics of the arrangements are not comparable to our transactions with other customers under the upfront revenue model. As a result, the amount of revenue recognized for these arrangements is limited by the amount of customer payments that become due. For our term arrangements sold with SMS included for the term of the arrangement, this generally results in the fees being recognized ratably over the contract term. Collection of fee is probable—We assess the probability of collecting from each customer at the outset of the arrangement based on a number of factors, including the customer’s payment history, its current creditworthiness, economic conditions in the customer’s industry and geographic location, and general economic conditions. If in our judgment collection of a fee is not probable, revenue is recognized as cash is collected, provided all other conditions for revenue recognition have been met. Vendor-Specific ObjectiveEvidence of Fair Value We have established vendor-specific objective evidence of fair value, or VSOE, for certain SMS offeringsand for professional services, but not for our software products or our new enhanced SMS offering. We assess VSOE of fair value for SMS and professional services based on an analysis of standalone sales of SMS and professional services, using the bell-shaped curve approach. We do not have a history of selling our enhanced SMS offering to customers on a stand-alone basis, and as a result are unable to establish VSOE for this new deliverable. We allocate the arrangement consideration among the elements included in our multi-element arrangements using the residual method. Under the residual method, the VSOE of the undelivered elements is deferred and the remaining portion of the arrangement fee for perpetual and term licenses is recognized as revenue upon delivery of the software, assuming all other revenue recognition criteria are met. If VSOE does not exist for an undelivered element in an arrangement, revenue is deferred until such evidence does exist for the undelivered elements, or until all elements are delivered, whichever is earlier.Under the upfront revenue model, the residual license fee is recognized upon delivery of the software provided all other revenue recognition criteria were met. Arrangements that qualify for upfront recognition include sales of perpetual licenses, amendments to existing legacy term arrangements and renewals of legacy term arrangements. Subscription and Software Revenue Subscription and software revenue consists of product and related revenue from the following sources: (i) aspenONE subscription arrangements; (ii) Point productarrangements with our enhanced SMS offering included for the contract term (referred to as point product arrangements with enhanced SMS); 8 Table of Conents (iii) legacy arrangements including (a) amendments to existing legacy term arrangements, (b) renewals of legacy term arrangements and (c) legacy arrangements that are being recognized over time as a result of not previously meeting one or more of the requirements for recognition under the upfront revenue model; and (iv) perpetual arrangements. When a customer elects to license our products under our aspenONE subscription offering, our enhanced SMS offering is included for the entire term of the arrangement and the customer receives, for the term of the arrangement, the right to any new unspecified future software products and updates that may be introduced into the licensed aspenONE software suite. These agreements combine the right to use all software products within a given product suite with SMS for the term of the arrangement. Due to our obligation to provide unspecified future software products and updates, we are required to recognize the total revenue ratably over the term of the license, once the four revenue recognition criteria noted above have been met. Our point product arrangements with enhanced SMS also include SMS for the term of the arrangement.Since we do not have VSOE for our enhanced SMS offering, the SMS element of our point product arrangements is not separable.As a result, the total revenue is also recognized ratably over the term of the arrangement, once the four revenue recognition criteria have been met. Perpetual license andlegacy arrangementsdo not include the same rights as those provided to customers under the subscription-based licensing model.We continue to have VSOE for the legacy SMS offering provided in support of these licensearrangements and can therefore separate the undelivered elements.Accordingly, the license fees for perpetual licenses and legacy arrangements continue to be recognized upon delivery of the software products using the residual method, provided all other revenue recognition requirements are met. Results of Operations Classification - Subscription and Software Revenue Prior to fiscal 2012, subscription and software revenue were each classified separately on our consolidated statements of operations, because each type of revenue had different revenue recognition characteristics, and the amount of revenue attributable to each was material in relation to our total revenues.Additionally, we were able to separate the residual amount of software revenue related to the software component of our point product arrangements which included SMS for the contract term, based on the VSOE of fair value for the SMS element. As a result of the introduction of our enhanced SMS offering in fiscal 2012, the majority of our product-related revenue is now recognized on a ratable basis, over the term of the arrangement.Additionally, we do not expect residual revenue from legacy arrangements and perpetual arrangements to be significant in relation to our total revenue going forward.Since the distinction between subscription and point product ratable revenue does not represent a meaningful difference from either a line of business or revenue recognition perspective, we have combined our subscription and software revenue into a single line item on our unaudited condensed consolidated statements of operations beginning in the first quarter of fiscal 2012. The following table summarizes the changes to our revenue classifications and the timing of revenue recognition of subscription and software revenue for fiscal 2012 compared to fiscal 2011 and fiscal 2010.Ratable revenue refers to product revenue that is recognized evenly over the term of the related agreement, beginning when the first payment becomes due.The residual method refers to the recognition of the difference between the total arrangement fee and the undiscounted VSOE of fair value for the undelivered element, assuming all other revenue recognition requirements have been met. Revenue Classification in Income Statement Revenue Recognition Methodology Fiscal 2012 Fiscal 2011 and 2010 Fiscal 2012 Fiscal 2011 and 2010 Type of Revenue: aspenONE subscription Subscription and software Subscription Ratable Ratable Point products - Software Subscription and software Software Ratable Residual method - Bundled SMS Subscription and software Services and other Ratable Ratable Other - Legacy arrangements Subscription and software Software Residual method Residual method - Perpetual arrangements Subscription and software Software Residual method Residual method The following tables reconcile the amount of revenue recognized during the three and nine months ended March 31, 2012 and 2011, based on the revenue recognition methodology.As illustrated below, the introduction of our enhanced SMS offering in fiscal 2012 has resulted in a substantial majority of our subscription and software revenue being recognized on a ratable basis in fiscal 2012. 9 Table of Conents Three Months Ended March 31, Three Months Ended March 31, (Dollars in thousands) % of Total Subscription and software revenue: Ratable (1) $ $ 95.0 % 56.2 % Residual method (2) Subscription and software revenue $ $ 100.0 % 100.0 % Nine Months Ended March 31, Nine Months Ended March 31, (Dollars in thousands) % of Total Subscription and software revenue: Ratable (1) $ $ 83.2 % 51.7 % Residual method (2) Subscription and software revenue $ $ 100.0 % 100.0 % During the three and nine months ended March 31, 2011, the fair valueof the SMS element of point product arrangements totaled $0.6 million and $1.5 million, respectively and was presented in the unaudited condensed consolidated statements of operations as services and other revenue.Effective July 1, 2011, the fee attributable to the SMS in point product arrangements is no longer separable since we are unable to establish VSOE, and as a result, is included within ratable revenue. (2) Residual method revenue detail Three Months Ended March 31, Nine Months Ended March 31, (Dollars in thousands) (Dollars in thousands) Residual method revenue: Point products - Software * $ * $ Legacy arrangements Perpetual arrangements Total residual method revenue $ * Effective July 1, 2011, the total combined arrangement fee (which includes the fee attributable to SMS) for point product arrangements with enhanced SMS is recognized on a ratable basis. Services and Other SMS Revenue SMS revenue includes the maintenance revenue recognized from arrangements for which we continue to have VSOE for the undelivered SMS offering.For arrangements sold with our legacy SMS offering, SMS renewals are at the option of the customer, and the fair value of SMS is deferred and subsequently amortized into services and other revenue in the unaudited condensed consolidated statements of operations over the contractual term of the SMS arrangement. For arrangements executed under the aspenONE subscription offering and for point product arrangements with enhanced SMS, we have not established VSOE for the SMS deliverable. As a result, the revenue related to the SMS element of these transactions is reported in subscription and software revenue in the unaudited condensed consolidated statements of operations. Professional Services Professional services are provided to customers on a time-and-materials (T&M) or fixed-price basis. We allocate the fair value of our professional services that are bundled with non-aspenONE subscription arrangements, and generally recognize the related revenue as the services are performed, assuming all other revenue recognition criteria have been met. We recognize professional services fees for our T&M contracts based upon hours worked and contractually agreed-upon hourly rates. Revenue from fixed-price engagements is recognized using the proportional performance method based on the ratio of costs incurred, to the total estimated project costs. Professional services revenue is recognized within services and other revenue in the unaudited condensed consolidated statements of operations. Project costs are based on standard rates, which vary by the consultant’s professional level, plus all direct expenses incurred to complete the engagement that are not reimbursed by the client. Project costs are typically expensed as incurred. The use of the proportional performance method is dependent upon our ability to reliably estimate the costs to complete a project. We use historical experience as a basis for future estimates to complete current projects. Additionally, we believe that costs are the best available measure of performance. Out-of-pocket expenses which have been reimbursed by customers are recorded as revenue. 10 Table of Conents If the costs to complete a project are not estimable or the completion is uncertain, the revenue is recognized upon completion of the services. In those circumstances in which committed professional services arrangements are sold as a single arrangement with, or in contemplation of, a new license arrangement, revenue is deferred and recognized on a ratable basis over the longer of the period the services are performed or the license term. We have occasionally been required to commit unanticipated additional resources to complete projects, which resulted in lower than anticipated income or losses on those contracts. Provisions for estimated losses on contracts are made during the period in which such losses become probable and can be reasonably estimated. Occasionally, we provide professional services considered essential to the functionality of the software. We recognize the combined revenue from the sale of the software and related services using the percentage-of-completion method. When these professional services are combined with, and essential to, the functionality of an aspenONE subscription transaction, the amount of combined revenue will be recognized over the longer of the subscription term on a ratable basis or the period the professional services are provided. Deferred Revenue Under the upfront revenue model, a portion of the arrangement fee is generally recorded as deferred revenue due to the inclusion of an undelivered element, typically our legacy SMS offering. The amount of revenue allocated to undelivered elements is based on the VSOE for those elements using the residual method and is earned and recognized as revenue as each element is delivered. Deferred revenue related to these transactions generally consists of SMS and represents payments received in advance of services rendered as of the balance sheet dates. For arrangements under the aspenONE subscription offering and for point product arrangements with enhanced SMS, VSOE of fair valuedoes not exist for the undelivered elements, and as a result, we are required to recognize the arrangement fees ratably (i.e., on a subscription basis) over the term of the license. Therefore, deferred revenue is recorded as eachinvoice comes due and revenue is recognized ratably over the associated license period. Installments Receivable Installments receivable resulting from product sales under the upfront revenue model are discounted to present value at prevailing market rates (generally 8% to 9%) at the date the contract is signed,taking intoconsideration the customer’s credit rating. The financeelement isrecognized using the effective interest method over the relevant license term and are classified as interest income. Installments receivable are split between current and non-current in our unaudited condensed consolidated balance sheets based on the maturity date of the related installment. Non-current installments receivable consist of receivables with a due date greater than one year from the period-end date. Current installments receivable consist of invoices with a due date of less than one year but greater than 45 days from the period-end date. Once an installments receivable invoice becomes due within 45 days, it is reclassified as a trade accounts receivable in our unaudited condensed consolidated balance sheets. As a result, we did not have any past due installments receivable as of March 31, 2012. Our non-current installments receivable are within the scope of Accounting Standards Update (ASU) No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. As our portfolio of financing receivables arises from the sale of our software licenses, the methodology for determining our allowance for doubtful accounts is based on the collective population and is not stratified by class or portfolio segment. We consider factors such as existing economic conditions, country risk, and customers’ past payment history in determining our allowance for doubtful accounts. We reserve against our installments receivable when the related trade accounts receivable have been past due for over a year, or when there is a specific risk of uncollectability. Our specific reserve reflects the full value of the related installments receivable for which collection has been deemed uncertain. Our specific reserve represented 81% and 92% of our total installments receivable allowance for doubtful accounts at March 31, 2012 and June 30, 2011, respectively. In instances when an installment receivable that is reserved against ages into trade accounts receivable, the related reserve is transferred to our trade accounts receivable allowance. We write-off receivables when they have been deemed uncollectable, based on our judgment. In instances when we write-off specific customers’ trade accounts receivable, we also write-off any related current and non-current installments receivable balances. Any incremental interest income for installments receivable thathas been reserved against is offset by an additional provision to the allowance for doubtful accounts. 11 Table of Conents The following table summarizes our net current and non-current installments receivable, net of related unamortized discount and allowance for doubtful accounts balances at March 31, 2012 and June 30, 2011 (dollars in thousands): Current Non-current Total March 31, 2012 Installments receivable, gross $ $ $ Less:Unamortized discount ) ) ) Less:Allowance for doubtful accounts ) ) ) Installments receivable, net $ $ $ June 30, 2011 Installments receivable, gross $ $ $ Less:Unamortized discount ) ) ) Less:Allowance for doubtful accounts ) ) ) Installments receivable, net $ $ $ Our installments receivable balance will continue to decrease over time, as licensing agreements previously executed under our upfront revenue model reach the end of their terms and are renewed under our new licensing model. Under the aspenONE subscription offering and for point product arrangements with SMS included for the contract term, installment payments are not considered fixed or determinable and, as a result, are not included in installments receivable. These future payments are included in billings backlog, which is not reflected on our unaudited condensed consolidated balance sheets. The following tables show a roll forward of our current and non-current allowance for doubtful accounts for the installments receivable balances during the three and nine months ended March 31, 2012 and 2011, respectively (dollars in thousands): Three Months Ended, Current Non-current Total March 31, 2012 Balance at December 31, 2011 $ $ 64 $ Transfers to trade accounts receivable ) - ) Transfers from non-current to current - - - Write-offs (7
